EXAMINER’S AMENDMENT/COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the reply filed on March 3, 2022. Applicant’s reply has addressed all previously outstanding issues in the instant application except as noted in greater detail hereinbelow.
Receipt and entry of the amendments to the abstract and to the claims filed on March 3, 2022 are acknowledged.
Claims 1, 3 through 5, 13, and 14 are allowable. The restriction requirement among the various inventions, as set forth in the Office action mailed on May 27, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 27, 2021 is partially withdrawn.  Claims 6, 16, and 17, all directed to the previously non-elected second species or the embodiment of Figure 2, are no longer withdrawn from consideration because these claims require all the limitations of an allowable claim. However, claims 2, 7 through 12, 15, and 18 through 20, directed to the previously non-elected inventions of Group II and of Group III, along with the previously non-elected second species or the embodiment of Figure 2 corresponding to each of these, remain withdrawn from consideration because these claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of withdrawn claims 2, 7 through 12, 15, and 18 through 20 directed to the inventions of Group II and of Group III previously non-elected without traverse.  Accordingly, claims 2, 7 through 12, 15, and 18 through 20 have been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the title:
“METHOD FOR OPERATING A REFRIGERATION SYSTEM FOR A VEHICLE AND REFRIGERATION SYSTEM” has been replaced with –METHOD FOR OPERATING A REFRIGERATION SYSTEM FOR A VEHICLE AND A CORRESPONDING REFRIGERATION SYSTEM—to correct a grammatical informality.
In the abstract (as previously amended on March 3, 2022):
To correct an omission in the applicant’s perfecting amendments to the abstract and to render the abstract in compliance with the proper language requirements for the same 
To correct a minor grammatical informality immediately preceding the phrase “can be operated as” in the second/last sentence of the abstract, the phrase --the heat exchanger— has been inserted.
In the claims (as previously amended on March 3, 2022):
Claims 2, 7 through 12, 15, and 18 through 20 have been cancelled as being drawn to inventions previously non-elected without proper traverse (as noted in greater detail above).
Claims 1, 3 through 6, 13, 14, 16, and 17 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record does not show nor reasonably suggest controlling the air flow through a vehicular heat exchanger using the particular criteria set forth by the method steps as recited in base claim 1 (and in all claims depending therefrom) of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763